
	
		II
		Calendar No. 534
		110th CONGRESS
		1st Session
		S. 1429
		[Report No. 110–242]
		IN THE SENATE OF THE UNITED STATES
		
			May 17, 2007
			Mr. Inhofe (for himself,
			 Mr. Isakson, Mr. Craig, Mr.
			 Thomas, and Mr. Warner)
			 introduced the following bill; which was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		
			December 12, 2007
			Reported by Mrs. Boxer,
			 with an amendment
			Omit the part struck through and insert the part
			 printed in italic
		
		A BILL
		To amend the Safe Drinking Water Act to reauthorize the
		  provision of technical assistance to small public water
		  systems.
	
	
		1.Technical
			 assistanceSection 1442(e) of
			 the Safe Drinking Water Act (42 U.S.C. 300j–1(e)) is amended in the fifth
			 sentence by
			 striking 1997 through
			 2003 and inserting 2008 through
			 2012.striking 1997
			 through 2003. and inserting the following: 2008 through 2012. In
			 providing grants under this section, the Administrator shall give priority to
			 small systems organizations that, as determined by the Administrator, are
			 qualified and will be most effective at assisting those small systems that have
			 the greatest need (or a majority of need) in the
			 States..
		
	
		December 12, 2007
		Reported with an amendment
	
